IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Dietz (deceased) by         :
Judith Dietz,                      :
                  Petitioner       :
                                   :
            v.                     :   No. 2051 C.D. 2014
                                   :
Workers’ Compensation Appeal       :
Board (Lower Bucks County Joint    :
Municipal Authority),              :
                  Respondent       :


                                  ORDER

            AND NOW, this 3rd day of December, 2015, it is hereby ORDERED
that the above-captioned opinion filed August 14, 2015, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.


                                          _____________________________
                                          MARY HANNAH LEAVITT, Judge